  


 HR 3658 ENR: Monuments Men Recognition Act of 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 3658 
 
AN ACT 
To grant the Congressional Gold Medal, collectively, to the Monuments Men, in recognition of their heroic role in the preservation, protection, and restitution of monuments, works of art, and artifacts of cultural importance during and following World War II. 
 
 
1.Short titleThis Act may be cited as the Monuments Men Recognition Act of 2014. 
2.FindingsThe Congress finds the following: 
(1)On June 23, 1943, President Franklin D. Roosevelt formed the American Commission for the Protection and Salvage of Artistic and Historic Monuments in War Areas. 
(2)The Commission established the Monuments, Fine Arts, and Archives (MFAA) Section under the Allied Armies. 
(3)The men and women serving in the MFAA Section were referred to as the Monuments Men. 
(4)These individuals had expertise as museum directors, curators, art historians, artists, architects, and educators. 
(5)In December 1943, General Dwight D. Eisenhower empowered the Monuments Men by issuing orders to all commanders that stated they must respect monuments so far as war allows. 
(6)Initially the Monuments Men were intended to protect and temporarily repair the monuments, churches, and cathedrals of Europe suffering damage due to combat. 
(7)Hitler and the Nazis engaged in a pre-meditated, mass theft of art and stored priceless works in thousands of art repositories throughout Europe. 
(8)The Monuments Men adapted their mission to identify, preserve, catalogue, and repatriate almost 5,000,000 artistic and cultural items which they discovered. 
(9)This magnitude of cultural preservation was unprecedented during a time of conflict. 
(10)The Monuments Men grew to no more than 350 individuals and joined front line military forces; two Monuments Men lost their lives in action. 
(11)Following the Allied victory, the Monuments Men remained abroad to rebuild cultural life in Europe through organizing art exhibitions and concerts. 
(12)Many of the Monuments Men became renowned directors and curators of preeminent international cultural institutions, professors at institutions of higher education, and founders of artistic associations both before and after the war. 
(13)The Monuments Men Foundation for the Preservation of Art was founded in 2007 to honor the legacy of the men and women who served as Monuments Men. 
(14)There are only five surviving members of the Monuments Men as of December 2013. 
3.Congressional Gold Medal 
(a)Presentation authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of the Congress, of a gold medal of appropriate design in commemoration to Monuments Men, in recognition of their heroic role in the preservation, protection, and restitution of monuments, works of art, and artifacts of cultural importance during and following World War II. 
(b)Design and strikingFor purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary. 
(c)Smithsonian institution 
(1)In generalFollowing the award of the gold medal in honor of the Monuments Men, the gold medal shall be given to the Smithsonian Institution, where it will be available for display as appropriate and available for research. 
(2)Sense of the congressIt is the sense of the Congress that the Smithsonian Institution should make the gold medal awarded pursuant to this Act available for display elsewhere, particularly at appropriate locations associated with the Monuments Men, and that preference should be given to locations affiliated with the Smithsonian Institution. 
4.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 3 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal. 
5.Status of medals 
(a)National medalsThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code. 
(b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
